DISMISS and Opinion Filed December 20, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00930-CV

                        MARISA READUS, Appellant
                                  V.
                      MAA MARKET CENTER, Appellee

                On Appeal from the County Court at Law No. 4
                            Collin County, Texas
                    Trial Court Cause No. 004-02141-2022

                        MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Molberg, and Justice Pedersen, III
                         Opinion by Chief Justice Burns
      The filing fee and clerk’s record in this case have not been filed. By postcard

September 21, 2022, we notified appellant the $205 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant

that failure to do so would result in dismissal of the appeal. On December 5, 2022,

we sent a letter informing appellant the clerk’s record had not been filed because

appellant had not paid for the clerk’s record. We directed appellant to provide,

within ten days, verification she had either paid for or made arrangements to pay for

the record or was entitled to proceed without payment of costs. We cautioned

appellant that failure to do so would result in the dismissal of this appeal without
further notice. To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this

appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

220930F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MARISA READUS, Appellant                     On Appeal from the County Court at
                                             Law No. 4, Collin County, Texas
No. 05-22-00930-CV          V.               Trial Court Cause No. 004-02141-
                                             2022.
MAA MARKET CENTER, Appellee                  Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and
                                             Pedersen, III participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered December 20, 2022




                                       –3–